COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         The Apostolic Church America, Inc. f/k/a The Apostolic
                             International, Inc. v. Harris County, City of Houston, Houston
                             Independent School District, Harris County Improvement
                             District No. 5, and Houston Community College System

Appellate case number:       01-19-00994-CV

Trial court case number:     2018-25624

Trial court:                 55th District Court of Harris County

       The record in this appeal was due in this Court on January 15, 2020. See TEX. R.
APP. P. 35.1(a). After being notified by the Clerk of this Court that the clerk’s record was
past due, the clerk’s record was filed on March 18, 2020; however, a reporter’s record has
not been filed.
        On April 28, 2020, the Clerk of this Court notified appellant, The Apostolic Church,
Inc. f/k/a The Apostolic International, Inc., that the court reporter responsible for preparing
the reporter’s record had not filed a reporter’s record because appellant had not requested
preparation of a reporter’s record nor paid, or made arrangements to pay, the fee for
preparation of the record. See id. 37.3(c). The Clerk further notified appellant that unless
appellant provided written evidence that it had paid, or made arrangements to pay, for the
reporter’s record by May 28, 2020, the Court could require appellant to file its brief and
consider the appeal without a reporter’s record. See id. After more than six months,
appellant has not responded to the Clerk’s April 28, 2020 notice.
       Accordingly, the Court will consider and decide those issues or points that do not
require a reporter’s record for a decision. See id. 37.3. Appellant’s brief is due to be
filed no later than thirty days from the date of this order. Id. 38.6(a), (d).
      It is so ORDERED.

Judge’s signature: ___/s/ Terry Adams_______
                    Acting individually  Acting for the Court


Date: ___November 24, 2020_____